DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim 1 (and its respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claimed “A camera optical lens comprising, from an object side to an image side” is vague and indefinite. It is not clear if applicant is claiming ““A camera optical lens comprising, in order from an object side to an image side” i.e. that the claimed first through fifth lenses are in the specific order as claimed (the assumed meaning for purposes of examination) or if applicant is claiming that the first through fifth lenses can be in any order from the object side to the image side. Further clarity is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Iwamoto publication number 2020/0174233.
 	With respect to claim 1, Iwamoto reads on this claim by disclosing the limitations therein including the following: a camera optical lens system (abstract, paragraphs 0001-0002, 0025); comprising, in order from an object side to an image side (the assumed meaning) a first lens having a positive refractive power (figures 7, 9, 13, corresponding embodiments 4, 5, 7, such as figure 7, embodiment 4, the lens of surfaces “12-13”); a second lens having a positive refractive power (figures 7, 9, 13, corresponding embodiments 4, 5, 7, such as figure 7, embodiment 4, the lens of surfaces “15-16”); a third lens having a negative refractive power (figures 7, 9, 13, corresponding embodiments 4, 5, 7, such as figure 7, embodiment 4, the lens of surfaces “16-17”); a fourth lens having a negative refractive power (figures 7, 9, 13, corresponding embodiments 4, 5, 7, such as figure 7, embodiment 4, the lens of surfaces “18-19”); a fifth lens having a positive refractive power (figures 7, 9, 13, corresponding embodiments 4, 5, 7, such as figure 7, embodiment 4, the lens of surfaces “19-20”); the second lens bonded to the third lens (figures 7, 9, 13, corresponding embodiments 4, 5, 7, such as figure 7, embodiment 4, the second lens of surfaces “15-16” bonded to the third lens of surfaces “16-17”); the satisfaction of the mathematical condition (embodiment 4 = 0.42). 
	With respect to claim 5, Iwamoto discloses the limitations therein including the following: the first through fifth lenses in order from the object side to the image side (fig 9, embodiment 5, the lens of surfaces “8-9” as the first lens of positive power, the lens of surfaces “10-11” as the second lens of positive power, the lens of surfaces “11-12” as the third lens of negative power, the lens of surfaces “15-16” as the fourth lens of negative power, the lens of surfaces “16-17” as the fifth lens of positive power); the second and third lenses bonded together (fig 9, embodiment 5, the lens of surfaces “10-11” bonded to the lens of surfaces “11-12”); the satisfaction of the mathematical condition of claim 1 (embodiment 5 = 0.74); the satisfaction of the first mathematical condition of claim 5 (embodiment 5 = +1.66); the satisfaction of the second mathematical condition of claim 5 (embodiment 5 = 0.03).  
 	With respect to claim 8, Iwamoto further discloses the satisfaction of the first mathematical condition (embodiment 4 = +0.54); the satisfaction of the second 
mathematical condition (embodiment 4 = -1.50); the satisfaction of the third mathematical condition (embodiment 4 = +0.13). 
With respect to claim 10, Iwamoto further discloses the satisfaction of the first mathematical condition (embodiment 4 = 2.05). 
Claim(s) 1, 3-4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda patent number 3, 647,281.
 	With respect to claim 1, Ikeda reads on this claim by disclosing the limitations therein including the following: a camera optical lens system (abstract, column 1, lines 5-21); comprising, in order from an object side to an image side (the assumed meaning) a first lens having a positive refractive power (figure 1, lens “L1” and the corresponding example 1, the lens of surfaces “1-2”); a second lens having a positive refractive power (figure 1, the object side lens of “L2” and the corresponding example 1, the lens of surfaces “3-4”); a third lens having a negative refractive power (figure 1, the image side lens of “L2” and the corresponding example 1, the lens of surfaces “4-5”); a fourth lens having a negative refractive power (figure 1, the object side lens of “L3” and the corresponding example 1, the lens of surfaces “6-7”); a fifth lens having a positive refractive power (figure 1, image side lens of “L3” or the lens of “L4” and the corresponding example 1, the lens of surfaces “7-8” or the lens of surfaces “9-10”); the second lens bonded to the third lens (figure 1, example 1); the satisfaction of the mathematical condition (example 1 = 0.71). 
	With respect to claim 3, Ikeda further discloses the satisfaction of the mathematical condition (example 1 = 0.43). 
	With respect to claim 4, Ikeda further discloses the satisfaction of the first mathematical condition (example 1 = -2.6); and the satisfaction of the second mathematical condition (example 1 = +0.08).
	With respect to claim 10, Ikeda further discloses the satisfaction of the first mathematical condition (example 1 = 1.5). 
Claim(s) 1, 4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai publication number 2015/0248016.
 	With respect to claim 1, Sakai reads on this claim by disclosing the limitations therein including the following: a camera optical lens system (abstract, column 1, lines 5-21); comprising, in order from an object side to an image side (the assumed meaning) a first lens having a positive refractive power (figure 3, lens “L211” and the corresponding embodiment 2, the lens of surfaces “r1-r2”); a second lens having a positive refractive power (figure 3, lens “212” and the corresponding embodiment 2, the lens of surfaces “r4-r5”); a third lens having a negative refractive power (figure 3, lens “213” and the corresponding embodiment 2, the lens of surfaces “r5-r6”); a fourth lens having a negative refractive power (figure 3, lens “221” and the corresponding embodiment 2, the lens of surfaces “r9-r10”); a fifth lens having a positive refractive power (figure 3, lens “231” and the corresponding embodiment 2, the lens of surfaces “r11-r12”); the second lens bonded to the third lens (figure 3, and corresponding embodiment 2); the satisfaction of the mathematical condition (embodiment 2 = 0.68). 
	With respect to claim 4, Sakai further discloses the satisfaction of the first mathematical condition (embodiment 2 = -0.82); and the satisfaction of the second mathematical condition (embodiment 2 = +0.065). 
With respect to claim 10, Sakai further discloses the satisfaction of the first mathematical condition (embodiment 2 = 2.8). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto publication number 2020/0174233. 
With respect to claim 3, Iwamoto discloses as is set forth above including disclosing the claimed mathematical condition = +0.29 (embodiment 4) and therefore just outside of the claimed range of “≥ +0.30”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to provide in the imaging lens of Iwamoto the additional feature of having the mathematical condition of claim 3 as being within the claimed range since this range closely approximates the suggested value taught by Iwamoto for the purpose of providing an lens system of improved imaging.

Prior Art Citations
	Nishina publication number 2006/0114577 and Yoneyama publication number 2002/0097994 are being cited herein to show additional imaging optical systems that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 2, 6-7, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of the claimed camera optical system specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order as claimed from the object side to the image side, the lenses having the specific refractive powers as claimed, the second lens as claimed bonded to the third lens as claimed, the satisfaction of the mathematical condition of claim 1 and further satisfying the mathematical condition of claim 2. Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the claimed camera optical system specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order as claimed from the object side to the image side, the lenses having the specific refractive powers as claimed, the second lens as claimed bonded to the third lens as claimed, the satisfaction of the mathematical condition of claim 1 and further satisfying the three mathematical conditions of claim 6. Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of the claimed camera optical system specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order as claimed from the object side to the image side, the lenses having the specific refractive powers as claimed, the second lens as claimed bonded to the third lens as claimed, the satisfaction of the mathematical condition of claim 1 and further satisfying the three mathematical conditions of claim 7. Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of the claimed camera optical system specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lenses in order as claimed from the object side to the image side, the lenses having the specific refractive powers as claimed, the second lens as claimed bonded to the third lens as claimed, the satisfaction of the mathematical condition of claim 1 and further satisfying the mathematical condition of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 30, 2022